DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 and August 3, 2022 has been entered.

WITHDRAWN OBJECTIONS
The objections to the claims have been withdrawn due to Applicant’s renumbering of the relevant claims in the Amendment filed August 3, 2022.
 
WITHDRAWN REJECTIONS
The nonstatutory double patenting rejections of record in the Office Action mailed March 3, 2022 have been withdrawn due to Applicant’s filing of a compliant Terminal Disclaimer on August 3, 2022 (see Petition Decision mailed August 23, 2022 [granting request to withdraw 11/29/21 Terminal Disclaimer]).


NEW OBJECTIONS
Claim Objections
Claims 1, 11 and 23 are objected to because of the following informalities: the recitation of Markush groups that start with “selected from the group consisting of A, B, … Z” should end with “… and Z”, and not “or Z”. See MPEP 2117 I ("a material selected from the group consisting of A, B, and C" identified as one proper format for Markush groups. Also note that Applicant uses “and” (not “or”) in other claims, see for example, claims 3 and 25. 
Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to independent claims 1 and 23, the recitation “the powdered lubricant is not the same as the microcapsule” (lines 7-8 of claim 1 and line 8 of claim 23) renders the claims indefinite because it is not clear whether or not “the microcapsule” of the cited recitation of claims 1 and 23 is required to be the microencapsulation of “the active agent [that] is microencapsulated” of claim 1 (line 7) or the “microencapsulated active agent” of claim 23 (line 5).

Note that, since there is no literal (direct) recitation of a “microcapsule” in the recitation “the powdered lubricant is not the same as the microcapsule” (lines 7-8 of claim 1 and line 8 of claim 23), the claim language allows for the “microcapsule” (recited in line 8 of both claims 1 and 23) to be different from the microencapsulation of “the active agent [that] is microencapsulated” of claim 1 (line 7) or the “microencapsulated active agent” of claim 23 (line 5), but it is not clear that this is the scope of subject matter that is intended.

Note that this is an important distinction for the determination of the scope of subject matter recited, because, since the powder lubricant is required to be “not the same as the microcapsule”, it must be clear what the “microcapsule” to which the powder lubricant is being compared is. That is, it must be clear if the “microcapsule” to which the powder lubricant is being compared is (a) the microencapsulation of “the active agent [that] is microencapsulated” of claim 1 (line 7) or the “microencapsulated active agent” of claim 23 (line 5) or (b) another microcapsule of the powder of the coating.

Examiner notes that an alternate way of expressing this rejection is that it is unclear whether or not the recitation of “the microcapsule” (in line 8 of both claims 1 and 23) is intended to require an additional component #4 of the powder of the coating in addition to the required components #1 the powdered lubricant, #2 the active agent, and #3 the microencapsulation of “the active agent [that] is microencapsulated” of claim 1 (line 7) or the “microencapsulated active agent” of claim 23 (line 5). Is “the microcapsule” (in line 8 of both claims 1 and 23) intended to be the same as the microencapsulation of #3, or is “the microcapsule” intended to be an additional component (component #4) of the powder of the coating ?

Examiner notes that an alternate way of expressing this rejection is claims 1 and 23 recite the limitation "the microcapsule" in line 8 of both claims 1 and 23: there is insufficient antecedent basis for this limitation in the claims.

If Applicant intends “the microcapsule” (in line 8 of both claims 1 and 23) to refer to the microencapsulation of the microencapsulated active agent, Examiner suggests that claims 1 and 23 be amended so that it is clearly established that the active agent is microencapsulated by a microcapsule. For example, if line 7 of claim 1 reads “wherein the active agent is microencapsulated by a microcapsule”, “the microcapsule” in line 8 of claim 1 would have antecedent basis and it would be clear that “the microcapsule” in line 8 is the microcapsule that is first recited in line 7 via the recitation “by a microcapsule”.

Claims 2-22, 24, 25 and 27 are rejected for the same reasons that claims 1 and 23 are rejected since claims 2-22, 24, 25 and 27 depend upon one of claims 1 and 23.

Claim 18 recites the limitation " the composition enclosed in the water-soluble film " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 16 recites that the composition is “enclosed within the water-soluble packet” (claim 18 depends upon claim 16).

Claim 19 recites the limitation " the composition enclosed in the water-soluble film " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 16 recites that the composition is “enclosed within the water-soluble packet” (claims 19 and 18 depend upon claim 16).

Claim 20 recites the limitation " the composition enclosed within the water-soluble film " in lines 2-3, in lines 3-4 and in line 5.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 16 recites that the composition is “enclosed within the water-soluble packet” (claim 20 depends upon claim 16).

Claim 21 recites the limitation " the composition enclosed in the water-soluble film " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 16 recites that the composition is “enclosed within the water-soluble packet” (claims 21, 19 and 18 depend upon claim 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788